Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 2/26/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the at least one inorganic salt comprises counter ion.”  An “a” should be placed between “comprises” and “counter ion” (“comprises a counter ion”) to make the limitation consistent with English grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “at least one inorganic salt chosen from alkali metal salt, alkali earth metal salt.”  The limitation “alkali metal salt, alkali earth metal salt” is not supported by the application.  The limitation is not disclosed in the specification or original claims, nor is it supported through a representative number of examples.  Further, claim 1 recites “the pH is from about 1.8 to about 4.”   This pH range is not supported by the application.  This range is not disclosed in the specification or original claims, either explicitly or implicitly.   Applicant states in the reply that support for the amendments to claim 1 is found in the Declaration of Dr. Xiaobao Li under 37 CFR 1.132 filed 2/26/2021.  This is not found persuasive because support for claim amendments must be found in the application as filed and cannot be supported through a later-filed declaration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Declaration of Dr. Xiaobao Li under 37 CFR 1.132 filed 2/26/2021 is insufficient to overcome the following grounds of rejection for the reasons given below.
s 1-4, 7-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050255172 to Omidbakhsh in view US 20100028458 to Bobbert.  Omidbakhsh discloses a ready-to-use disinfection solution comprising hydrogen peroxide in a concentration of about 1 to about 3 wt%  hydrogen peroxide (hydrogen peroxide in an amount of from 0.5 to about 3 wt %) (abstract; paragraph 13) and AMMONYX LO in a weight percentage of 0.5, 1.0, 2.0, and 3.0 wt% (paragraphs 89 and 92).  AMMONYX LO is a 30% w/w solution of lauramine oxide (paragraph 63).  The weight ranges of 0.5, 1.0, 2.0, and 3.0 wt% AMMONYX LO are the equivalent to 0.15 wt% (0.5 wt% x 0.3);  0.3 wt% (1.0 wt% x 0.3);  0.6 wt% (2.0 wt% x 0.3); and 0.9 wt% (3.0 wt% x 0.3) lauramine oxide (lauramine oxide in an amount of from 0.5 wt% to about 8 wt%).  The disinfecting solution of Omidbakhsh has a pH of from about 2 to about 6 with exemplified pH values of 2, 2.5, 3 and 4 (paragraphs 12 and 92).  The solution further comprises cocamidopropyl betaine (an amphoteric surfactant) (paragraph 58), a buffer (an additive; a buffering agent) (paragraph 22), benzyl alcohol (a solvent) (paragraph 24), and a carboxylic acid chosen from furancarboxylic acid (2-furoic acid), benzoic acid, and salicylic acid, where salicylic acid is exemplified at 0.17 wt% (from about 0.95 to about 15 wt %) (paragraphs 20 and 90).  The solution further comprises at least one thickening agent compatible with hydrogen peroxide in a concentration of from about 0.01 to about 5% w/w of the solution.  Omidbakhsh teaches a method of disinfecting or sanitizing skin on the wrist (a surface) comprising applying an effective amount of the solution for a surface contact time of 60 seconds (at least 10 seconds) (paragraph 84).   The solution may be ina  concentrated liquid form for dilution by the end user (a diluted disinfecting solution, obtained by diluting the disinfecting solution; a concentrated disinfecting solution wherein upon dilution provides the disinfecting solution) (paragraph 28).
Omidbakhsh fails to teach adding to its solution at least one inorganic salt chosen from alkali metal salt, alkali earth metal salt, or ammonium salt in an amount of from 0.5 wt% to about 8 wt%, 
Bobbert teaches that sodium chloride (at least one inorganic salt chosen from alkali metal salt wherein the at least one inorganic salt comprises a counter ion selected from chloride) is a thickening agent used for thickening aqueous skin disinfecting solutions comprising hydrogen peroxide (abstract; paragraphs 48 and 51). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate sodium chloride as the thickening agent of Omidbakhsh.   The rationale for this is that Omidbakhsh teaches incorporation of at least one thickening agent compatible with hydrogen peroxide in a concentration of from about 0.01 to about 5% w/w of the solution, but falls short in specifying sodium chloride.  The artisan would look to the art for thickening agents compatible with hydrogen peroxide and would find Bobbert, which teaches that sodium chloride is a thickening agent for thickening aqueous skin disinfection solutions comprising hydrogen peroxide.  This is no more than using an art-recognized component (sodium chloride) for its art-recognized purpose (as a thickening agent compatible with solutions comprising hydrogen peroxide).    It would have been further obvious to optimize the amount of sodium chloride present in the solution.  In this way, one would find the instant range of about 0.5 wt% to about 8 wt % through routine experimentation.  Omidbakhsh provides sufficient guidance to this end as about 0.01 to about 5 wt% taught by Omidbakhsh overlaps with the instant range.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding claim 19, although the art does not appreciate that the disinfecting solution of Omidbakhsh in view of Bobbert is effective to increase the reduction of microorganisms by at least 1 log when the at least one inorganic salt is present, as compared to when the at least one inorganic salt is absent, using the EN1276 test method E. hirae at a contact time of 30 or 60 seconds, a composition cannot be separated from its properties.  As the solution rendered obvious by Omidbakhsh in view of Bobbert is structurally identical to the instant solution, it must share its properties, that is, it must be effective to increase the reduction of microorganisms by at least 1 log when the at least one inorganic slat is present, as compared to when the at least one inorganic salt is absent, using the EN1276 test method against E. hirae at a contact time of 30 or 60 seconds.  “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 
Applicant argues that the present application is directed to the enhancement of antimicrobial efficacy of the hydrogen peroxide-based disinfectant, and this has been achieved by incorporating an inorganic salt into the hydrogen peroxide-based disinfectant.   Applicant argues that Tables 1, 2 and 3 of the patent application show the unexpected synergistic antimicrobial activity when hydrogen peroxide was used in combination with sodium chloride salt, at different concentrations of sodium chloride ranging from 0.5 wt% to 7 wt%. Furthermore, the specification discloses that sodium chloride "salt at the concentration employed exhibited no antimicrobial efficacy on its own."   Table 2 of the patent application demonstrates the unexpected synergistic antimicrobial activity when hydrogen peroxide was used in combination with ammonium sulfate salt.  Further, the declaration of Dr. Xiaobao Li shows the unexpected synergistic antimicrobial activity when hydrogen peroxide was used in combination with various inorganic salts such as sodium chloride salt, sodium sulfate salt, or sodium phosphate salt (Section 7, Table 1).   Applicant argues that the claimed disinfectant solutions provide unexpected synergistic antimicrobial effect between hydrogen peroxide and inorganic salt at certain concentrations, 
Applicant’s arguments have been fully considered but are not found persuasive.  The examiner recognizes that the results are unexpected, that the artisan would not have expected the addition of sodium chloride, sodium sulfate, or sodium phosphate, when added to the tested solutions, would produce solutions with the observed log reduction against E. Hirae.  The results are not sufficient to overcome the rejection, however, because they are not commensurate in scope with the claimed invention.   The claims are directed to a disinfecting solution comprising at least one inorganic salt chosen from alkali metal salt, alkali earth metal salt, or ammonium salt, in an amount of from 0.5 wt% to about 8 wt%, wherein the at least one inorganic salt comprises a counter ion selected from the group consisting of sulfate, chloride, bromide, iodide, carbonate, phosphate, fluoride, nitrate, or any combinations thereof;  hydrogen peroxide ins an amount of from about 0.5 wt% to about 3 wt%; .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 6, 2021